Citation Nr: 0007467	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  94-07 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed neck 
disorder.  

2.  Entitlement to service connection for a claimed jaw 
disorder.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1983 with subsequent active duty for training from 
March 2, to March 16, 1991.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a November 1992 rating decision of the 
RO.  

The Board remanded this matter for additional development of 
the record in April 1996.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  There is competent medical evidence of record which 
suggests that the veteran's claim of service connection for a 
jaw disorder is plausible.  



CONCLUSION OF LAW

The veteran has presented a well-grounded claim of service 
connection for a jaw disorder.  38 U.S.C.A. §§ 1131, 1137, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that he suffers from a jaw disorder as a 
result of an injury which he sustained while serving on 
active duty for training in March 1991.  The veteran 
testified at a hearing at the RO in April 1993 that, in March 
1991, he sustained an injury to his jaw, neck and shoulder in 
a fall during a 20-mile patrol.  According to the veteran, 
while running at full speed, he tripped and fell, causing him 
to hit his right shoulder on a stump.  Meanwhile, another 
soldier running behind him fell on top of him, driving his 
shoulder and chin into the ground and pushing his head 
backwards.  The veteran stated that he initially noticed that 
his jaw was injured when he went to eat the day of the injury 
and felt a popping sensation and soreness in his jaw.  

The veteran was afforded a VA examination in July 1992.  At 
that time, he reported a history of injury to his chin 
sustained in a fall while on active duty.  His complaints 
included "bilateral snapping" of the preauricular region 
and an inability to fully open his mouth.  He also reported 
experiencing soreness in the preauricular region after eating 
chewy foods.  The final impression included a diagnosis of 
temporomandibular joint dysfunction secondary to trauma.  

In light of the above, the Board finds that the veteran's 
claim of service connection for a jaw disorder is plausible 
and capable of substantiation, and thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Court 
has held that the duty to assist the claimant in obtaining 
and developing facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  It also includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Consequently, the veteran should be afforded another VA 
examination to determine the nature and likely etiology of 
the claimed jaw disorder.  In addition, all pertinent 
treatment records should be obtained for review.  



ORDER

As a well-grounded claim of service connection for a jaw 
disorder has been submitted, the appeal to this extent is 
allowed, subject to the discussion hereinbelow.  



REMAND

As noted hereinabove, when a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In light of the above 
evidence, the veteran should be afforded a VA examination to 
determine the nature and likely etiology of any jaw disorder.  
In addition, all pertinent treatment records should be 
obtained for review.  

With regard to the claim of service connection for a neck 
disorder, the Board remanded this matter for additional 
development of the record in April 1996, to include affording 
the veteran a special VA orthopedic examination in order to 
ascertain the current nature and likely etiology of any neck 
disability.  This examination was conducted in June 1996.  At 
that time, the veteran reported the history of injury in 
service and a diagnosis of cervical spondylosis was rendered.  
Subsequently, in August 1997, the same examining physician 
submitted an addendum to the initial report.  In it, the 
physician noted that he had consulted with another physician 
as to the correct interpretation of EMG nerve conduction 
studies that had not been previously available to him for 
review.  According to the examining physician, the specialist 
had determined that no nerve injury could be documented based 
on the study presented.  As a result, based on the evaluation 
of these studies and the findings made on VA examination in 
June 1996, the examiner opined that it was medically probable 
that the currently demonstrated neck disability was due to 
the training injury sustained in 1991.  

The same physician who had conducted the June 1996 VA 
examination, submitted yet another addendum to his report in 
August 1999.  He explained that, while the EMG study verified 
that there was apparently no neurological injury sustained in 
the 1991 training injury, that did not rule out the potential 
for other soft tissue structures, including bone, cartilage 
and ligaments to have permanent injury.  In fact, the 
physician noted that findings on clinical examination 
suggested that the veteran did have permanent injury 
referable to the training incident.  Therefore, it was his 
contention that the veteran continued to suffer the residual 
effects of injuries received in 1991.  

Based on a review of the 1996 VA examination report and the 
subsequent addenda, the Board finds that the VA examiner 
failed to follow the directives of the April 1996 remand 
order.  Specifically, it remains unclear as to what 
identifiable residuals referable to the veteran's neck are 
related to his 1991 injury.  When a medical examination 
report "does not contain sufficient detail," the 
adjudicator is required to "return the report as inadequate 
for evaluation purposes."  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

In light of the foregoing, the Board is REMANDING this matter 
for the following actions:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify any names, addresses and 
approximate dates of treatment from all 
VA and non-VA health care providers who 
have treated or examined him for the 
claimed jaw and neck disorders since 
service.  After securing the necessary 
release, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran (which have not 
been previously requested) in response to 
this request and associate them with the 
claims folder.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed jaw disorder.  The veteran's 
claims folder, along with a complete copy 
of this remand must be made available to 
and reviewed by the examiner.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran has current jaw disability due to 
disease or injury which was incurred in 
or aggravated by active service or as the 
result of any service-connected 
disability.  The examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  The entire claims folder should be 
forwarded to the examiner who conducted 
the June 1996 VA examination of the 
veteran, if available.  Following review 
of the entire claims folder, including a 
copy of this remand, the VA examiner 
should specifically identify the residual 
disability referable to the veteran's 
neck which are related to his 1991 
injury.  The RO is advised that 
additional examination of the veteran is 
not required unless the VA examiner is 
unable to identify the residuals with 
specificity without further examination 
of the veteran.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the veteran's claims.  
If any benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,  directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



